ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 26, 1974 (294 So.2d 21) reversing the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 29, 1975 (322 So.2d 520) and mandate now lodged in this court quashed this court’s judgment and remanded the cause with directions;
Now, Therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 20, 1974 is withdrawn, the judgment of this court filed March 26, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court for a new trial on the issue of punitive damages hereby sought to be reviewed is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).